DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the correspondence filed on 02/14/19.  Claims 1-10 are still pending and have been considered below.

Claim Objections
Claim 1 is objected to because of the following informalities:  line 8 of the instant claim should be amended to recite “an anomaly [[(60)]] based on”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  line 12 of the instant claim should be amended to recite “blockchain [[(M7)]] and”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the forked chain in which an anomaly has been detected" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes 
Claim 1 recites the limitation "the network attack entry point" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that the preceding claim language does not appear to establish any first instance of a “network attack entry point”, nor a “network attack” in general; thus, renders the claim indefinite in that it is unclear as to what the limitation in question is in reference to.
Claim 3 recites the limitation "the added forked chains that were not accepted by the whole network" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that the preceding claim language merely recites forked chains discarded at a device in general, and not necessarily forked chains that were specifically not accepted by the whole network; thus, renders the claim indefinite in that it is unclear as to what the limitation in question is in reference to.
Claims 5 and 7 recite the limitation "the blockchain messages" throughout the claims.  There is insufficient antecedent basis for this limitation in the claims.  Examiner notes that the preceding claim language appears to establish a first instance of “exchanged blockchain messages” in addition to a separate instance of “received blockchain messages” (see lines 3 and 4 of Clam 5); thus, render the claims indefinite in that it is unclear as to which one the limitation in question should be in reference to.
Claim 8 recites the limitation "the forked chains that were not accepted by the whole network" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 9 recites the limitation "the standard blockchain" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that the preceding claim language does not appear to establish a first instance of a “standard blockchain”; thus, renders the claim indefinite in that it is unclear as to what the limitation in question is in reference to.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the instant claim comprises a “computer program”; thus, is directed to software per se.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam (2016/0342977) in view of Daniel et al. (2017/0034197).
Claim 1:  Lam discloses a method of detecting a security threat within a network of connected devices that share a ledger of transactions between them under the form of exchanged blockchain messages comprising:
- building an enhanced blockchain by adding forked chains discarded at a device [page 3, paragraph 0069], to a standard blockchain(all blocks along the blockchain including orphaned blocks, forked blocks, forked blockchains or any other block not on the longest blockchain may be stored) [page 5, paragraph 0109];
- inspecting added forked chains in the enhanced blockchain(adapted to take these additional blocks into account when assessing the blockchain) [page 5, paragraph 0109 | page 6, paragraph 0123];
- including the enhanced blockchain in the exchanged messages [page 5, paragraph 0110 | page 10, paragraphs 0182-0183];
but does not explicitly disclose - detecting an anomaly (60) based on patterns in the added forked chains in the enhanced blockchain; - identifying the security threat by reviewing all 
However, Daniel et al. discloses a similar invention [page 2, paragraph 0024] and further discloses - detecting an anomaly (60) based on patterns in the added forked chains in the enhanced blockchain(checking for compliance with transaction creation profile) [page 3, paragraphs 0028-0029]; - identifying the security threat by reviewing all transactions of the ledger in the forked chain in which an anomaly has been detected, and in the standard blockchain leading up to the network attack entry point(monitor blockchain and identifies a malicious event and/or inspection of transactions in the blockchain for further anomalous occurrences) [page 3, paragraph 0027 | page 4, paragraph 0032].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Lam with the additional features of Daniel et al., in order to provide a mechanism for detecting and mitigating threats to blockchain environments, as suggested by Daniel et al. [page 1, paragraph 0008].
Claim 2:  Lam and Daniel et al. disclose the method of claim 1 and Lam further discloses further comprising at a device simultaneously processing the standard blockchain, and building the enhanced blockchain [page 5, paragraph 0109 | page 11, paragraphs 0185-0187].
Claim 3:  Lam and Daniel et al. disclose the method of claim 1 and Lam further discloses wherein the detecting an anomaly further comprises detecting behaviors in the added forked chains that were not accepted by the whole network [pages 8-9, paragraph 0157].
Claim 4:  Lam and Daniel et al. disclose a computer program comprising executable code that causes a computer to perform the method in accordance with claim 1 when executed [paragraphs 0182-0183] [Daniel et al.: page 2, paragraph 0022].
Claim 5:  Lam discloses a device to be connected to a network where connected devices share a ledger of transactions between them under the form of exchanged blockchain messages, such device comprising a miner being configured to analyze and update received blockchain messages in a blockchain database, and further comprising:
- a fork broadcast being configured to extract forked chains from the blockchain messages [page 5, paragraph 0105];
- a chain manager being configured to add all forked chains [page 3, paragraph 0069] to the blockchain messages in order to build an enhanced blockchain [page 5, paragraph 0109] to be included in messages sent to other devices in the network [page 5, paragraph 0110 | page 10, paragraphs 0182-0183];
but does not explicitly disclose - an anomaly detection system being configured to inspect the enhanced blockchain (M7) and detect security threats.
However, Daniel et al. discloses a similar invention [page 2, paragraph 0024] and further discloses - an anomaly detection system being configured to inspect the enhanced blockchain (M7) and detect security threats [page 3, paragraphs 0027-0029 | page 4, paragraph 0032].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Lam with the additional features of Daniel et al., in order to provide a mechanism for detecting and mitigating threats to blockchain environments, as suggested by Daniel et al. [page 1, paragraph 0008].
Claim 6:  Lam and Daniel et al. disclose the device of claim 5, and Lam further discloses further comprising: - a transaction filter being configured to intercept blockchain messages and to forward them to both the miner and the chain manager, wherein blockchain messages are 
Claim 7:  Lam and Daniel et al. disclose the device of claim 6, and Lam further discloses wherein the transaction filter is further configured to collect metadata from the blockchain messages [page 10, paragraphs 0180-0181], and to discard duplicated blockchain messages received from the network [page 3, paragraphs 0055 & 0069].
Claim 8:  Lam and Daniel et al. disclose the device of claim 5, and Lam further discloses further comprising: - a pattern inspector configured to detect behaviors in the forked chains that were not accepted by the whole network [pages 8-9, paragraph 0157].

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Spanos et al. (2016/0028552).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD ZEE/Primary Examiner, Art Unit 2435